Lumpkin, J.
1. The description in a deed was as follows: “all of that tract or parcel of land lying and being in the town of Lavonia, G-a., one improved lot known as lot No. 1 of the Jones & Patrick survey, bounded as follows: on east by Red Hollow Road, on south by 25-foot alley, on the west by above-named survey, and on the north by Mrs. Rhoda Merritt, the said lot measuring one hundred feet front and running back three hundred feet.” Held, that such a deed conveyed only the land described as lot No. 1 of the survey named, and included within the boundaries named in it; and if this did not extend back three hundred feet, the distance would yield to the description by.the number of the lot and its boundaries.
2. If the lot so conveyed did not run back three hundred feet, although the grantor had purchased other adjacent land, one who held under his grantee would not be entitled to recover from him enough of the land adjacent to the lot thus described to make up the difference between the actual depth of such lot and three hundred feet.
3. Under the deed above stated it was competent to apply the description to the subject-matter.
4. Eor that purpose it was competent to show where the rear line of the lot under the survey named was actually located; and that at the time of the sale by the grantor who made the deed above mentioned there was. a fence line standing, which was pointed' out, recognized, and agreed upon as the west line of the lot.
5. Grounds of a motion for a new trial which complain of the admission of evidence, but which do not set out either exactly or substantially the evidence which was so admitted, can not be considered by this court.
S. Some of the charges complained of were not accurate, especially in reference to the subject of intent. But, under the description contained in ■ the deed and the evidence touching the actually located and recognized boundaries of the lot, there is nothing which requires a new trial.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge Meadow. Franklin superior court. January 31, 1913.
W. R. Little and A. G. & Julian McCurry, for plaintiff.
James H. & Parke Skelton, for defendant.